Citation Nr: 1003842	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-03 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
erythromelalagia of the fingertips with residuals of a cold 
injury, subjective with psychogenic overlay and somatization 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1975 to March 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which increased the Veteran's 
erythromelalagia from noncompensable (zero percent) to 10 
percent disabling, retroactively effective from November 26, 
2003, the date of the Veteran's claim for an increased 
rating.  The Veteran has continued to appeal, requesting an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (indicating the Veteran is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).


FINDING OF FACT

Throughout this appeal, the Veteran's erythromelalagia has 
been manifested by characteristic attacks that occur more 
than once a day, last an average of more than two hours each, 
and respond poorly to treatment, but that do not restrict 
most routine daily activities.


CONCLUSION OF LAW

The criteria are met for a disability rating of 60 percent, 
but no higher, for the erythromelalagia.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.104, Diagnostic Codes 7117-7119 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants a 60 percent 
disability rating for service-connected erythromelalagia.  
The RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
lay statements, service treatment records and reports of his 
post-service care.  VA has also obtained the Veteran's recent 
VA Medical Center (VAMC) outpatient treatment records from 
Birmingham, Alabama.  VA made several attempts to obtain the 
Veteran's Social Security Administration records, however, 
the Social Security Administration responded that there were 
no records on file pertaining to the Veteran.  Finally, the 
Veteran was provided with an additional VCAA notice letter in 
February 2009, allowing him an opportunity to submit 
additional medical or other evidence in response (which he 
did), and then readjudicated his claim in the October 2009 
Supplemental Statement of the Case.  He has also been 
afforded VA examinations.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Increased Disability Rating for Erythromelalagia 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
November 2002, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extraschedular rating will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected erythromelalagia, currently 
evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Codes 7117 to 7119, which refer to 
Raynaud's syndrome and erythromelalagia (2009). 

A 10 percent rating is assigned under Diagnostic Code 7117 
for Raynaud's syndrome with characteristic attacks occurring 
one to three times per week.  A 20 percent rating is assigned 
for Raynaud's syndrome with characteristic attacks occurring 
four to six times a week.  A 40 percent rating is assigned 
for Raynaud's syndrome with characteristic attacks occurring 
at least daily.  A 60 percent rating is assigned for 
Raynaud's syndrome with two or more digital ulcers and a 
history of characteristic attacks.  A maximum 100 percent 
rating is assigned for Raynaud's syndrome with two or more 
digital ulcers plus autoamputation of one or more digits and 
a history of characteristic attacks.  38 C.F.R. § 4.104 
(2009).

A Note to Diagnostic Code 7117 defines a characteristic 
attack as consisting of sequential color changes of the 
digits of one or more extremities lasting minutes to hours, 
sometimes with pain and paresthesias, and precipitated by 
exposure to cold or by emotional upset.  This Note also 
states that the evaluations assigned under Diagnostic Code 
7117 are for the disease as a whole, regardless of the number 
of extremities involved or whether the nose and ears are 
involved.  38 C.F.R. § 4.104.

Diagnostic Code 7119 provides for a 10 percent rating for 
erythromelalgia with characteristic attacks that occur less 
than daily but at least three times a week and that respond 
to treatment.  A 30 percent rating is appropriate for 
characteristic attacks that occur daily or more often but 
that respond to treatment.  A 60 percent rating is warranted 
for characteristic attacks that occur more than once a day, 
last an average of more than two hours each, and respond 
poorly to treatment, but that do not restrict most routine 
daily activities.  A 100 percent rating is warranted for 
characteristic attacks that occur more than once a day, last 
an average of more than two hours each, respond poorly to 
treatment, and that restrict most routine daily activities.  
38 C.F.R. § 4.104.

A Note following Diagnostic Code 7119 indicates for purpose 
of this section, a characteristic attack of erythromelalgia 
consists of burning pain in the hands, feet, or both, usually 
bilateral and symmetrical, with increased skin temperature 
and redness, occurring at warm ambient temperatures.  These 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved.  38 C.F.R. § 4.104.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran is entitled to a higher rating of 60 
percent under Diagnostic Code 7119 for his erythromelalagia.  
The evidence of record does establish that the Veteran has 
characteristic attacks that occur more than once a day, last 
an average of more than two hours each, and respond poorly to 
treatment, but that do not restrict most routine daily 
activities - the requirements for the next higher rating.  38 
C.F.R. § 4.104.

At the Veteran's April 2008 VA compensation examination, the 
Veteran told the VA examiner that his hands burn all the 
time.  The Veteran stated that whenever he touches something 
with his hands, his hands burn.  The Veteran also reported 
that he had to resign from his prior occupation at the post 
office because he could not handle papers.  The paper would 
irritate his hands.  

The Veteran also submitted two medical opinions from VA 
physicians dated in January 2009 and March 2009.  

The first medical opinion is from W.J.F., L.C.S.W., the 
Veteran's current employer at the VA Compensated Work Therapy 
(CWT).  W.J.F. indicated that, while the Veteran is able to 
perform his daily occupational tasks, his erythromelalagia 
had a negative impact on his ability to perform his duties 
and responsibilities on a daily basis in the manner he is 
accustomed to performing them.  W.J.F. reported that he has 
witnessed the severe swelling and blistering of the Veteran's 
hands when exposed to heat.  W.J.F. also stated that he has 
observed the Veteran having difficulty handling paperwork, 
since his hands become inflamed and irritated when handling 
paper.

The second medical opinion is from Dr. P.B., a VAMC 
Birmingham physician, who indicated that the Veteran had pain 
and swelling in his fingertips on a daily basis.  Dr. P.B. 
stated that these symptoms make it hard for the Veteran to 
use his fingers at work.  Dr. P.B. also stated that the 
Veteran is currently on medication for his erythromelalagia.  
The medication causes headaches and only helps minimally.

The Veteran has asserted his symptoms have remained very 
frequent and nearly constant.  His testimony is credible, 
particularly inasmuch as it is substantiated by the VA 
physicians' comments.  Moreover, the Veteran is uniquely 
suited to describe the severity, frequency, and duration of 
his erythromelalagia symptoms.  See Falzone v. Brown, 
8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 
(1995).

Resolving all reasonable doubt in his favor, the Veteran's 
claim for an increased rating must be granted, to the extent 
his rating is being increased to 60 percent under Diagnostic 
Code 7119, retroactively effective from November 26, 2003, 
the date of the Veteran's claim for an increased rating.  38 
C.F.R. § 4.104; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

However, the evidence of record does not establish that 
Veteran is entitled to a higher rating of 100 percent under 
Diagnostic Code 7119.  The evidence of record does not 
establish that the Veteran has characteristic attacks that 
occur more than once a day, last an average of more than two 
hours each, respond poorly to treatment, and that restrict 
most routine daily activities - the requirements for the next 
higher rating.  The evidence of record establishes that, 
while the Veteran's erythromelalagia does affect his 
occupational tasks, the Veteran is currently employed and 
able to carry out the activities of daily living.  Therefore, 
the evidence does not show that the Veteran's 
erythromelalagia restricts most of his routine daily 
activities.  38 C.F.R. § 4.104.

Additionally, the evidence of record does not establish that 
Veteran is entitled to a higher rating of 100 percent under 
Diagnostic Code 7117.  The evidence of record does not 
establish that the Veteran has Raynaud's syndrome with two or 
more digital ulcers plus autoamputation of 1 or more digits 
and a history of characteristic attacks - the requirements 
for the next higher rating.  The evidence of record does not 
provide any indication that the Veteran had digital ulcers or 
autoamputation of his digits.  Therefore, the Veteran is not 
entitled to a higher rating of 100 percent for his 
erythromelalagia under Diagnostic Code 7117.  38 C.F.R. § 
4.104.

The Board also has considered the Veteran's lay statements.  
Although he may believe that his condition is severe enough 
to warrant a higher rating of 100 percent,  he is only 
competent to testify about his symptoms as he lacks the 
medical expertise to render the clinical findings necessary 
to support a higher rating.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
494-95 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007). See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

Based upon the guidance of the Court in Hart, the Board has 
considered whether staged ratings are appropriate for the 
Veteran's erythromelalagia.  But his symptoms have remained 
constant throughout the course of the period on appeal and, 
as such, staged ratings are not warranted.

Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular ratings for that service-connected disability are 
inadequate.  Second, if the schedular rating does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause some 
impairment in his occupational functioning and capacity.  But 
the extent of his impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  The Board 
finds no reason to refer this case to the Compensation and 
Pension Service for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), to suggest the Veteran is not 
adequately compensated by the regular rating schedule.  All 
of the evaluation and treatment he has received for his 
erythromelalagia has been on an outpatient basis, not as an 
inpatient.  Recent VAMC outpatient treatment records 
acknowledge that the Veteran is currently employed.  The 
Veteran submitted statements dated in January 2009 from his 
current employer acknowledging that his erythromelalagia does 
have an effect on the tasks he can perform; however, the 
Veteran's erythromelalagia does not completely hinder his 
ability to be employed.  This level of occupational and other 
impairment in his daily living is contemplated by the 60 
percent schedular rating he already has.  See also Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER


A 60 percent disability rating for erythromelalagia is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


